Steenhagen,
dissenting: While this is a close case, upon which I recognize room for difference of opinion, it seems to me that the petitioner has brought itself within the statute as having incurred the expense of these additional salaries in 1919. It was in that year that the employees were threatening to quit, that the managers promised them greater compensation, that the employees acted on the promise, and that the earnings were derived from which the added compensation was to be paid and the promise kept. The expense was incurred at once and the details of it were to be worked out later. This was enough for everyone concerned to recognize as binding and to act upon, and the employees acted upon it in 1919 by carrying on. The obligation was as real to these amicable associates in 1919 as if it were written. Its existence in that year is not in my opinion made less effective for tax purposes by reason of the fact, if it be true, that it could not be enforced until after the close of the year.
Geeen, Lansdon, and Thus sell concur in this dissent.